Citation Nr: 1421058	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-42 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation for the loss of use of both feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Buffalo, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to special monthly compensation for the loss of use of both lower extremities. 

The Board remanded this matter for additional development in June 2011.  

In June 2011, the Board pointed out that the Veteran submitted medical evidence suggesting he has peripheral vascular disease as a result of his diabetes.  Similar medical evidence suggesting a relationship between the Veteran's peripheral vascular diabetes and diabetes has been added to the claims file since the June 2011 remand; however, it does not appear that a claim has yet been filed by the Veteran or his service representative.  Again, if the Veteran wishes to file a claim for service connection for that disorder, he should do so with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted in support of his claim an April 2012 statement from a physician stating that the Veteran would be equally well served by amputation (presumably below the knee) given the severity of his diabetes, residuals of fracture (presumably of the right tibia), and peripheral vascular disease secondary to diabetes.  The Veteran's service representative explicitly declined to waive AOJ consideration of the April 2012 statement and requested remand.  As such, the appeal is remanded to the AOJ for consideration of the April 2012 private physician's statement.

The Board also finds that an opinion is necessary to reconcile the opinions of record.  In this regard, a VA examiner opined in July 2011 that the Veteran had remaining motor function and "would still have function of his left and right lower legs, lower feet that would not be as equally well-served by amputation."  In contrast, the April 2012 private statement (reviewed for purposes of this remand), the Veteran's treating physician opined that the Veteran would be equally well-served by amputation.  As that opinion was based, in part, on nonservice-connected peripheral vascular disease (and notably, does not address peripheral neuropathy),  it alone cannot serve to establish loss of use of both feet due to service-connected disability.  Nevertheless, a new opinion should be obtained to reconcile the conflicting opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination to address the extent of current bilateral lower extremity disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The Veteran has service-connected bilateral lower extremity diabetic peripheral neuropathy and residuals of a right fibula fracture.  The examiner should note the effects of those disabilities on lower extremity function, including weightbearing and ambulating with and without assistive devices. 

After examining the Veteran and reviewing the claims file, the examiner should state, for each lower extremity, whether there is no remaining effective function of the foot other than that which would be equally well served by a below the knee amputation stump and a prosthesis.  If there is no remaining function in either extremity, the examiner should indicate what condition(s) cause such level of impairment.  

It is noted that the Veteran is not currently service connected for peripheral vascular disease.

The examiner should explain the conclusions reached.  In providing the foregoing opinions, the examiner should address the April 2012 statement from the private physician indicating that the Veteran's lower extremities would be equally well-served by amputation, and the May 2009 statement indicating that in addition to diabetes, the Veteran has severe spinal cord stenosis and emphysema that limit his walking and standing.

2.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

